Citation Nr: 1546180	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  08-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), diverticulosis, and diarrhea.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 70 percent prior to August 2007, and higher than 70 percent after October 2007.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1992, September 1992 to March 1993, March 1998 to October 2002, and October 2002 to October 2003, with additional periods of active and inactive duty for training (ACDUTRA and INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these matters in December 2009 for additional development, which has been completed.

The record suggests the Veteran is unemployable due to his disabilities, therefore, a claim for TDIU has been inferred for consideration.

The issue of entitlement to service connection for traumatic brain injury has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU is remanded to the AOJ for additional development.   



FINDINGS OF FACT

1.  In resolving all doubt in his favor, gout, GERD, IBS and diverticulosis with diarrhea, and sleep apnea were incurred during active duty.

2.  His PTSD manifests as total occupational and social impairment for the entire period on appeal.

3.  He is entitled to special monthly compensation (SMC) at the housebound level starting from January 2007.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for gout, GERD, IBS and diverticulosis with diarrhea, and sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria are met for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.130, DC 9411 (2015).

3.  The criteria are met for SMC starting from January 2007.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015); Bradley v. Peake, 22 Vet. App. 280   (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2009 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes the Veteran's complete service treatment records (STRs) were not obtained, and portions of them are presumed lost.  When, through no fault of the veteran, federal or service department records are unavailable, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Gout

The Veteran asserts that his gout was diagnosed during service in 1991, and that he was treated for it in 2003.  The record reveals that he was a medic during active duty, with training in emergency medical treatment.  Three fellow medics (P.C., A.K., and J.W.), wrote "buddy" statement letters indicating they recalled his diagnosis and treatment of gout during service.

The December 2013 VA examiner relied on the above statements, and found it as likely as not that his current gout incurred during active duty. 

The May 2014 VA examiner found it less likely that there was a relationship, basing her opinion on the lack of available records.  She did not accord the statements any credibility or consideration without providing a reason.

The Board notes the Veteran has some medical training, and has studied nursing.  He is therefore likely competent to diagnosis his own gout.  In any event, he is competent to repeat a diagnosis that has been told to him.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The "buddy" statements support the Veteran's statement, and the Board finds it credible that he was treated during service for gout.

Given this body of evidence, the Board finds that it is in relative equipoise as to whether gout is related to service.  Accordingly, service connection for gout is granted.

GERD, IBS, and diverticulosis with diarrhea

The Veteran asserts that his digestive problems and diarrhea started while in Egypt in 2003.  His buddies wrote that they recalled the Veteran was treated for irritable bowel syndrome (IBS) and diarrhea during their time with him.

The December 2013 VA examiner did not diagnose IBS, which requires diagnostic testing.  She did diagnose GERD and diarrhea, which she found to be as likely as not incurred in service, based on the Veteran's and his buddies' statements.

The May 2014 VA examiner did not provide an opinion, noting that one could not be made because his STRs were incomplete.  

An addendum opinion was obtained in September 2014.  Diagnostic testing (EGD and colonoscopy) from that month showed the Veteran did not have IBS, but rather had diverticulosis.  The examiner noted that IBS is often assigned when multiple gastrointestinal symptoms are present, but that current testing did not show it.  He indicated that diverticulosis was likely the cause of many of his symptoms, but that an opinion could not be provided without speculation because of a lack of records.

However, in January 2015, the Veteran's treating physician opined that he had IBS as a result of his psychological state.  This record also notes that the diagnostic testing was normal.  The test results do show chronic diarrhea, which appears to be the main symptom of his IBS.

Based on this body of evidence, service connection for GERD with diarrhea is granted.  The Board also finds that all doubt should be resolved in his favor in regard to diverticulosis and IBS.  The September 2014 VA examiner attributed his symptoms that had been identified as IBS to diverticulosis instead, which has been diagnosed.  These symptoms were treated by the fellow medics during active duty, as reported in the buddy statements, which the Board has found probative.  The Board finds these statements sufficient to grant service connection for diverticulosis.  The evidence is in equipoise as to whether he has a confirmed IBS diagnosis, which is resolved in his favor.  This has been attributed to service by various sources.  Service connection for IBS is also granted.

Sleep apnea  

The Veteran asserts that he was diagnosed with sleep apnea while still in service.  Buddy P.C. recalled in his letter that the Veteran was being evaluated for it.  His buddy J.W. reported witnessing the Veteran stop breathing and gasp for air, and recalled that he was diagnosed with is while still in service.

The December 2013 VA examiner found it as likely as not that sleep apnea was incurred in service, based on the statements reporting his symptoms and diagnosis.  

The May 2014 VA examiner noted the Veteran's VA treatment records do not mention sleep apnea until in or around 2008, and there were no other records of earlier treatment.  He noted the buddy statements, but focused on their reports that he tossed and turned and occasionally yelled while sleeping, which are not typical symptoms of sleep apnea.  He indicated that for that reason, it was less likely that sleep apnea was incurred in service.  

The evidence is in equipoise, therefore service connection is granted.

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 70 percent disabling effective from June 2006.  He was also given a temporary total rating (that is, 100 percent) from August to September 2007, due to inpatient hospital treatment for 21 days or more.  38 C.F.R. § 4.29.  He alleges he is entitled to a 100 percent rating for the entire period on appeal.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

After review of the evidence, the Board finds that he is entitled to a 100 percent rating effective from June 2006, the effective date of service connection.  See 38 C.F.R. § 3.400.  The record shows that the Veteran was hospitalized after a violent suicide attempt in 2005.  He was hospitalized again for psychiatric treatment just prior to service connection in June 2006, and then again in July 2006 to August 2006.  The record shows he has had four suicide attempts.  It appears that he showed some improvement in 2007, and was going to school, but he did not complete the nursing program he was attending.  In 2010, it was noted that he could not handle the stress.  He has not worked since at least 2006.  The record shows two DUIs and a four-day period in jail due to domestic violence.  His behavior reportedly drove his family away from him, but in September 2007 he was able to gain unsupervised visitation with his son.  He is persistently depressed and anxious.  He has low self-esteem and is worried about having "another breakdown."  He reportedly thinks of hurting himself and others on a daily basis.  He feels detached from other people, and isolates.  He has occasional visual hallucinations.  His symptoms are severe and warrant a 100 percent rating.

Special Monthly Compensation (SMC)

The Veteran is granted a 100 percent rating for PTSD back to the date of receipt of his claim in June 2006.  After review of the evidence, the Board finds he is entitled to SMC at the housebound rate starting from January 2007.

SMC is payable at the "s" rate (also referred to as the "housebound (HB) rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of SMC at the "s" rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).

Aside from with his 100 percent rating for PTSD, the Veteran is also service connected for the following disabilities as of June 2006:  scars on the head from self-inflicted gunshot wound, rated as 30 percent disabling; left knee disability, rated as 10 percent disabling; right knee disability, rated as 10 percent disabling; right fifth cranial nerve, rated as 10 percent disabling; right seventh cranial nerve, rated as 10 percent disabling; and, a few other disabilities rated noncompensably.   These remaining disabilities combine to a 50 percent rating, which falls short of the eligibility requirements for SMC.

As of January 2007, he was service connected for chronic fatigue syndrome, rated as 60 percent disabling.  Accordingly, as of January 2007, he is entitled to SMC at the housebound rate.


ORDER

Service connection for gout, GERD, IBS and diverticulosis with diarrhea, and sleep apnea is granted.

An initial 100 percent rating is granted for PTSD for the entire period on appeal.

Special monthly compensation at the "s" (HB) rate is granted from January 2007.
 

REMAND

As mentioned in the Introduction, a claim for TDIU has been inferred based on the record.  It appears that his PTSD precludes employment, but it is unclear whether any of his other disabilities preclude employment.  The record shows he is in receipt of Social Security benefits, and on remand a request must be made for those records.  

As his PTSD is rated as 100 percent disabling since the effective date of service connection, also awarding him a TDIU based on PTSD does not increase his eligibility for benefits.  As discussed above, a TDIU predicated on another single disability could entitle him to SMC, which has not been established prior to January 2007.  Bradley v. Peake, 22 Vet. App. 280 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

2.  Obtain records from SSA.

3.  Ensure that VA treatment records are updated, and make arrangements to obtain private treatment records that are not already associated with the claims file.  

4.  After completing all of the above, and any additional development deemed warranted, adjudicate the claim for a TDIU.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


